Citation Nr: 1424816	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-46 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to August 24, 2010.

2.  Entitlement to a TDIU for the period from August 24, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to June 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered by the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for entitlement to TDIU.  


FINDINGS OF FACT

1.  For the period prior to August 24, 2010, the Veteran's combined disability rating is 60 percent for: schizoaffective disorder, rated as 50 percent disabling, left index finger amputation, rated as 20 percent disabling, and a left middle finger disability, rated as 10 percent disabling.  The evidence does not show that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  Factors warranting a referral for TDIU on an extraschedular basis are not present for this period. 

2.  From August 24, 2010, the Veteran is service-connected for three disabilities for a combined rating of 80 percent, as follows: schizoaffective disorder, rated as 70 percent disabling, left index finger amputation, rated as 20 percent disabling, and a left middle finger disability, rated as 10 percent disabling.  The evidence of record shows that from August 24, 2010, the Veteran is unable to secure and maintain a substantially gainful occupation due to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  For the period prior to August 24, 2010, the criteria for a TDIU have not been met; referral for TDIU on an extraschedular basis is not warranted.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. §§ 3.340, 4.16(a), (b) (2013).  

2.  From August 24, 2010, the requirements for a schedular TDIU rating are met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3, 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the TDIU claim, the appeal is partially granted.  To the extent the TDIU claim is denied, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board. Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in October 2008 and August 2009 that advised him of the criteria for establishing TDIU, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements and predated the initial adjudication of the claim in September 2009.  Nothing more was required.

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159.  The RO associated the Veteran's VA treatment records in addition to statements regarding his employment with the claims file.  The RO also attempted to obtain Social Security Disability records.  A formal finding of unavailability of Social Security medical records dated in August 2009 is associated with the claims file and indicates that any such records are "unavailable for review."  The Veteran was given an opportunity to submit any copies of these records in his possession and has not done so.  No outstanding evidence has been identified.

The Veteran was not scheduled for an examination in connection with this claim.  However, he did undergo a mental disorder VA examination in August 2010 which addressed issues relevant to the instant appeal.  The Board concludes that VA has no duty to provide the Veteran an examination to determine if he was unable to obtain or follow substantially gainful employment during the period prior to August 24, 2010.  Notably, the Veteran's combined disability did not meet the schedular requirements during this period for TDIU.  Additionally, there is evidence that the Veteran was gainfully employed from March 2009 until July 2010.  Accordingly, an examination would not provide the evidence necessary to substantiate his claim.  VA thus has no duty to provide an examination with regard to this claim.

Finally, the Veteran was provided an opportunity to set forth his contentions during a hearing, which he declined.
Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

TDIU Prior to August 24, 2010

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26 (2013).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.

During the period prior to August 24, 2010, the Veteran is service-connected for three disabilities, schizoaffective disorder, rated as 50 percent disabling, left index finger amputation, rated as 20 percent disabling, and a left middle finger disability, rated as 10 percent disabling.  Therefore, as the Veteran did not have one disability rated as 60 percent disabling or a combined rating of at least 70 percent, the criteria for consideration a total disability rating under the provisions of 38 C.F.R. § 4.16(a) are not met.  The Board acknowledges that there are certain specified exceptions to the rule requiring one disability be rated as 60 percent disabling.  For instance, disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  See 38 C.F.R. § 4.16(a).  Here, however, the Veteran still does not meet the schedular requirements.

Where a Veteran fails to meet the applicable percentage standards, an extra-schedular rating is for consideration when the Veteran is found unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2013).  While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."

Consequently, the remaining question is whether, for the period prior to August 24, 2010, the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, for purposes of a possible extra-schedular evaluation.  38 C.F.R. § 4.16(b) (2013).  

The Board itself cannot assign an extra-schedular rating in the first instance.  See Thun v. Shinseki, 572 F.3d 1366 (2009).  Although Thun only dealt with ratings under § 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under § 4.16(b) as well, in view of that section's similar requirement of referral to the Director of VA's Compensation and Pension Service, in addition to Court precedents requiring consideration of § 4.16(b) when the issue is raised in an increased-rating case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

That is, since the Board itself cannot assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C&P) Services for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See also Floyd v. Brown, 9 Vet. App. at 96-97 (1996) (stating that once Board properly refers an extraschedular rating issue to Director of C & P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the Board.").

The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  Therefore, the question now presented is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Here, the Board finds that the Veteran is not prevented from securing or following substantially gainful employment due to his service-connected disabilities for the period prior to August 24, 2010.  

Of note is that the Veteran was awarded a temporary total disability rating under 38 C.F.R. § 4.29 from February 11, 2008 to April 1, 2008 for a hospitalization over 21 days for his adjustment disorder with dysthymia and anxiety.  During an examination in February 2008, the Veteran indicated that he had not been employed since July 2006 because he "was having problems with his hands and dropping things."  However, at this time, he was evaluated with "significant level of confusion and poor memory."  In September 2008, the Veteran filed his claim for individual unemployability and stated in a Notice of Disagreement that he had "not been able to be employed for several years due to [his] service connected adjustment disorder with dysthymia and anxiety."  In February 2009, the Veteran notified a VA examiner that he had been unemployed since 1999.  He stated that it "began to be difficult for him to pick up large pieces of tile with both of his hands when he was a tile setter."  However, he indicated that after he was a tile setter, he was employed with the Postal Service until 1999.    

The Veteran submitted documentation that he was employed from March 2009 until July 2010, working 40 hours per week as a housekeeping aid.  He claimed that he lost 8 hours per week due to illness, but was not clear as to what "illness" he was referring to.  In April 2009, the Veteran went to a VA psychiatry clinic complaining of hearing voices and asking for a medication adjustment because his medication would make him fall asleep and he just started working.  In September 2009, the Veteran stated that "he might hurt somebody if they mess with him, or he might hurt himself."  During a VA psychiatry consult in February 2010, the Veteran reported that he was "able to retain his job, but 'I have to go to anger management class.'"  Also, a psychiatry emergency note from June 2010 indicates that the Veteran was irritable and angry due to confrontations with a coworker and expressed that he wanted "time off the job for a short time to 'cool off.'"  During this time, the Veteran was described as depressed and angry but was continuously employed in housekeeping.  This suggests that he was in treatment to help him manage his occupational stress and that he was still able to work.  

The Board acknowledges the Veteran's statements  that he was unable to work prior to March 2009, when he obtained employment as a housekeeping aid.  However, it is noted that his combined disability evaluation remained consistent from September 2008, when he filed his claim, to March 2009, when he secured employment.  Further, the Veteran himself stated that he continued in this position for 16 months, illustrating that he was able to maintain his employment.  This evidence suggests that the Veteran was able to work and not unable to secure and follow a substantially gainful occupation prior to March 2009.  

The Board also acknowledges that the evidence shows a worsening of his schizoaffective disorder symptomatology in August 2010.  Indeed, the assignment of the 70 percent schedular rating is recognition of that fact.  Prior to the time, however, the totality of the evidence does not reveal that the service-connected disabilities alone made it so the Veteran was unemployable.

In so finding, due consideration has been given to the Veteran's lay assertions regarding his unemployability.  However, the weight of the competent and probative evidence of record does not show that he was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities prior to August 24, 2010.  

Based on the foregoing evidence, the Board finds that referral for extra-schedular consideration for TDIU is not warranted.  Specifically, the record does not demonstrate that the Veteran's service-connected disabilities, in and of themselves, are of such severity as to preclude his participation in substantially gainful employment.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  Accordingly, the Board finds that referral of the TDIU claim to the Director of the Compensation and Pension Service for extraschedular consideration is not warranted.  38 C.F.R. §§ 3.321, 4.16(b) (2013).

TDIU From August 24, 2010

During the period from August 24, 2010, the Veteran is service-connected for three disabilities, schizoaffective disorder, rated as 70 percent disabling, left index finger amputation, rated as 20 percent disabling, and a left middle finger disability, rated as 10 percent disabling.  His combined rating is 80 percent for this period.  Accordingly, the Veteran meets the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) (2013). 

The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.  In this regard, he was afforded a mental disorder VA examination in August 2010 where a psychologist found that his schizoaffective disorder caused "total occupational and social impairment."  The examiner also noted that "it is not possible to state with certainty Veteran's prognosis in terms of his disorder or its impact on occupational functioning," but explained that the Veteran was "terminated from his employment" and "suspended from work on two prior occasions during the two-year period reviewed in this examination."  The examiner found that the "Veteran's paranoia and associated irritability/agitation appear to have been a prominent feature underlying/prompting inappropriate behavior in the workplace."  He also stated that while "continued mental health treatment for severe mental illness is indicated and may improve the Veteran's prognosis regarding the ability to return to work in limited settings," there is no description of what type of work or how "limited" such work would be.  

The Board observes that the Veteran's 70 percent rating for service-connected psychiatric disorder contemplates "[o]ccupational and social impairment, with deficiencies in most areas, such as work . . . [and] difficulty in adapting to stressful circumstances (including a worklike setting) . . . ."  Moreover, the August 2010 examination report provided a GAF score of 40, which contemplates ". . . major impairment in several areas, such as work . . . ." See The Diagnostic and Statistical Manual for Mental Disorders, 4th edition, (DSM-IV).

In view of the evidence described above, the Board affords the Veteran the benefit of the doubt in his favor and finds that from August 24, 2010, the Veteran is unable to secure and maintain a substantially gainful occupation due to his service-connected disabilities.  Therefore, entitlement to TDIU is warranted.


ORDER

For the period prior to August 24, 2010, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.  

From August 24, 2010, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


